DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on May 06, 2021
Claims 1, 4-8,10-15,19,21-25 are under examination.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “HARQ” in at least claims 1, 15 and 19 is used by the claim to mean “Hybrid Automatic Repeat Request,” while the specification states that it is “Hybrid acknowledgment repeat request.” The term is indefinite because the 
Regarding claims 1, 15 and 19, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner has interpreted the claim language as not requiring the limitation. Furthermore, any limitations containing subject matter dependent on the aforementioned limitation is also considered optional and not required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8,10-15,19,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (USP: 2017/0230995), in view of Gerber et al. (USP: 2012/0324041). 

As per Claim 1 Kim teaches a method for wireless communication, comprising:
 identifying a candidate set of resources within a set of available resources for transmitting a device-to-device (D2D) transmission, wherein, optionally, the D2D transmission comprises a sidelink transmission between two D2D user equipment (UE) devices, and wherein the set of available resources comprise primary sidelink shared channel (PSSCH) resources (Paragraoh 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool.);
 selecting a first resource within the candidate set of resources for transmitting a first transmission of the D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. ); 
obtaining for transmitting a second transmission of the D2D transmission (Paragraph 0393, 1057 the first UE transmits an SA (scheduling assignment) containing information related to D2D data transmission to second UE through the SA resource pool. a D2D UE attempts (e.g., explicit or blind decoding) to monitor and decode the D2D control information using a potential parameter in a potential resource (i.e., subframe or subframe set) in which the D2D control information is reserved to be transmitted ), wherein the resources are within a predetermined time window of the selected first resource and the second transmission is a blind hybrid automatic repeat request (HARQ) (Paragraph 0111, 0114, 0117, 0323, 0398 a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ )); 
determining that the subset of resources for transmitting the second transmission is empty (Paragraph 0110, 0115-0117 a HARQ processor number for indicating a processor used for soft combining, a resource pool for use in D2D communication a new data offset used to empty a buffer for initial transmission in relation to a HARQ process, a TPC command for a PUCCH, an uplink index necessary for a TDD operation, etc.); 
transmitting the first transmission using on the first resource (Paragraph 0323 the first selected discovery resource, the next discovery resource may be determined according to a predetermined pattern. Further, the UE may randomly select each discovery resource in the discovery resource set which may be used for the repeated transmission of the MAC PDU.); and 
not transmitting the blind HARQ transmission (Paragraph 0100, 0114, 0443, 0452 blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ) ).
However Kim not explicitly disclose a subset of pruned candidate resources
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).

 2.    (Canceled)
3.    (Canceled)

As per Claim 4 Kim-Gerber teaches the method  of claim 1, further comprising: However Kim not explicitly disclose identifying  a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time.
Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on (Paragraph 0142, 0180, 0182, the UE can remain in a DCH state as there can be a tail having a specified tail threshold amount of time, which if permitted to continue until it expires, after its expiration, the UE can be transitioned from the DCH state to the IDLE state by the communication network. The radio power consumption is kept at the corresponding level of the state. the UE  is received during the jitter time window associated with the first push notification  ).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a threshold time period as taught by Gerber for flexibility, to ensure that the specified tail threshold associated with the subset of communication connections. (See Gerber Paragraph 0182).

As per Claim 5 Kim-Gerber teaches the method of claim 4, However Kim not explicitly disclose wherein a value of the threshold time period is predefined.
Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 0142, 0180, 0182, the UE can remain in a DCH state as there can be a tail having a specified tail threshold amount of time, which if permitted to continue until it expires, after its expiration, the UE can be transitioned from the DCH state to the IDLE state by the communication network. The radio power consumption is kept at the corresponding level of the state. the UE  is received during the jitter time window associated with the first push notification  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a threshold time period as taught by Gerber for flexibility, to ensure that the specified tail threshold associated with the subset of communication connections. (See Gerber Paragraph 0182).

As per Claim 6 Kim-Gerber teaches the the method of claim 4, However Kim not explicitly disclose wherein a value of the threshold time period is configured by a base station.
Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 0142, 0180, 0182, the UE can remain in a DCH state as there can be a tail having a specified tail threshold amount of time, which if permitted to continue until it expires, after its expiration, the UE can be transitioned from the DCH state to the IDLE state by the communication network. The radio power consumption is kept at the corresponding level of the state. the UE  is received during the jitter time window associated with the first push notification  ).
a threshold time period as taught by Gerber for flexibility, to ensure that the specified tail threshold associated with the subset of communication connections. (See Gerber Paragraph 0182).

As per Claim 7 Kim-Gerber teaches the method of claim 1, However Kim not explicitly disclose wherein the predetermined time window comprises a predetermined fixed time window.
Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 0142, 0180, 0182, the UE can remain in a DCH state as there can be a tail having a specified tail threshold amount of time, which if permitted to continue until it expires, after its expiration, the UE can be transitioned from the DCH state to the IDLE state by the communication network. The radio power consumption is kept at the corresponding level of the state. the UE  is received during the jitter time window associated with the first push notification  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a threshold time period as taught by Gerber for flexibility, to ensure that the specified tail threshold (See Gerber Paragraph 0182).

As per Claim 8 Kim-Gerber teaches the method of claim 1, wherein determining that the subset of pruned candidate resources for transmitting the second transmission is
empty comprises: skipping selection of a second resource and skipping transmitting the second transmission (Paragraph 0443, 0448 the UE may skip the reserved subframe without performing monitoring or blind decoding ).

9.    (Canceled)

As per Claim 10 Kim-Gerber teaches the method of claim 1, However Kim not explicitly disclose further comprising: modifying the candidate set of resources to include additional resources of the set of available resources based at least in part on determining that the subset of pruned candidate resources for transmitting the second transmission is empty.
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).

As per Claim 11 Kim-Gerber teaches the method of claim 10, However Kim not explicitly disclose further comprising: determining an energy threshold value associated with the candidate set of resources; and adding the additional resources to the candidate set of resources based at least in part on increasing the energy threshold value until the subset of  pruned candidate resources is non-empty.
Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. Gerber discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 0142, 0180, 0182, the UE can remain in a DCH state as there can be a tail having a specified tail threshold amount of time, which if permitted to continue until it expires, after its expiration, the UE can be transitioned from the DCH state to the IDLE state by the communication network. The radio power consumption is kept at the corresponding level of the state. the UE  is received during the jitter time window associated with the first push notification  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a threshold time period as taught by Gerber for flexibility, to ensure that the specified tail threshold associated with the subset of communication connections. (See Gerber Paragraph 0182).


As per Claim 12 Kim-Gerber teaches the method of claim 11, However Kim not explicitly disclose wherein the candidate set of resources is identified as resources of the  pruned candidate resources having a received energy that is below the energy threshold value.
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE. Based at least in part on the results of such analysis, the communication management component can desirably schedule and/or bundle (e.g., batch) data transfers associated with the applications to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).

As per Claim 13 Kim-Gerber teaches the method of claim 1, wherein the second transmission is transmitted prior to the first transmission (Paragraph 0111 the DCI format  further includes information on a modulation and coding scheme for the second transmission block ).

As per Claim 14 Kim-Gerber teaches the method of claim 1, wherein the pruned candidate resources are primary sidelink shared channel (PSSCH) resources (Paragraph 0336 A physical sidelink shared channel ( PSSCH) may be defined as a channel transmitting D2D direct communication data.).

As per Claim 15 Kim teaches an apparatus for wireless communication, in a system comprising: 
a processor (Paragraph 1121 includes a processor 4721, memory 4722, and an RF unit 4723. ); memory in electronic communication with the processor(Paragraph 1121 includes a processor 4721, memory 4722, and an RF unit 4723. );
and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a candidate set of resources within a set of available resources for transmitting a device-to-device (D2D) transmission, wherein, optionally, the D2D (Paragraph 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool.);
 select a first resource within the candidate set of resources for transmitting a first transmission of the D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. );  
obtain a subset of pruned candidate resources for transmitting a second transmission of the D2D transmission (Paragraph 0393, 1057 the first UE transmits an SA (scheduling assignment) containing information related to D2D data transmission to second UE through the SA resource pool. a D2D UE attempts (e.g., explicit or blind decoding) to monitor and decode the D2D control information using a potential parameter in a potential resource (i.e., subframe or subframe set) in which the D2D control information is reserved to be transmitted), wherein the subset of pruned candidate resources are within a predetermined time window of the selected first resource and the second transmission is a blind hybrid automatic repeat request (HARQ) (Paragraph 0111, 0114, 0117, 0323, 0398 a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ ));
determine that the subset of  pruned candidate resources for transmitting the second transmission is empty (Paragraph 0323 the first selected discovery resource, the next discovery resource may be determined according to a predetermined pattern. Further, the UE may randomly select each discovery resource in the discovery resource set which may be used for the repeated transmission of the MAC PDU.); transmit the first transmission on the first resource; and not transmit the blind HARQ transmission  (Paragraph 0100, 0114, 0443, 0452 blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ) ).
However Kim not explicitly disclose a subset of pruned candidate resources
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).


16-18. (Canceled)

As per Claim 19 Kim teaches a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify a candidate set of resources within a set of available resources for transmitting a device-to-device (D2D) transmission, wherein, optionally, the D2D transmission comprises a sidelink transmission between two D2D user equipment (UE) devices, and wherein the set of available resources comprise primary sidelink shared channel (PSSCH) resources (Paragraph 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool.);
 select a first resource within the candidate set of resources for transmitting a first transmission of the D2D transmission; obtain a subset of pruned candidate resources for transmitting a second transmission of the D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. ),
 wherein the subset of pruned candidate resources are within a predetermined time window of the selected first resource and the second transmission is a blind hybrid automatic repeat request (HARQ) (Paragraph 0111, 0114, 0117, 0323, 0398 a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ )); 
 (Paragraph 0110, 0115-0117 a HARQ processor number for indicating a processor used for soft combining, a resource pool for use in D2D communication a new data offset used to empty a buffer for initial transmission in relation to a HARQ process, a TPC command for a PUCCH, an uplink index necessary for a TDD operation, etc.); 
 transmit the first transmission using on the first resource (Paragraph 0323 the first selected discovery resource, the next discovery resource may be determined according to a predetermined pattern. Further, the UE may randomly select each discovery resource in the discovery resource set which may be used for the repeated transmission of the MAC PDU.); and 
not transmit the blind HARQ transmission (Paragraph 0100, 0114, 0443, 0452 blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ).
However Kim not explicitly disclose a subset of pruned candidate resources
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).

20.    (Canceled)

As per Claim 21 Kim-Gerber teaches the method of claim 1, However Kim not explicitly disclose wherein obtaining the subset of pruned candidate resources further comprises: determining remaining resources of the candidate set of resources based at least in part on removing the first resource from the candidate set of resources (Paragraph 0206, 0470 a D2D discovery resource may be set as transmission mode 1 and a D2D communication resource may be set as transmission mode 2, or vice versa. ).
Gerber discloses a subset of pruned candidate resources (Paragraph 0006, 0035 a subset of applications used by the UE to reduce the number of separate data bursts used to transfer that data to thereby reduce use of wireless resources and power consumption by the UE. The UE to reduce the number of separate data bursts, comprising the push notifications, sent to the UE to reduce use of wireless resources and power consumption by the UE...).
a subset of pruned candidate resources as taught by Gerber for reliability, to ensure that the UE to reduce use of wireless resources and power consumption by the UE. (See Gerber Paragraph 0035).


As per Claim 22 Kim-Gerber teaches the method of claim 1, wherein the blind HARQ transmission resource is after of starting before the selected D2D transmission in time (Paragraph 0763, 0835 D2D UE and an eNB perform an SG Hybrid Automatic Retransmission reQuest ( HARQ) procedure).

As per Claim 23 Kim-Gerber teaches the method of claim 1, wherein the blind HARQ transmission comprises a D2D transmission that is retransmitted without receiving a negative acknowledgement of the first transmission(Paragraph 0393, 0398, 0409 D2D UE attempts (e.g., explicit or blind decoding) to monitor and decode the D2D control information using a potential parameter in a potential resource (i.e., subframe or subframe set) in which the D2D control information is reserved to be transmitted, and does not perform decoding attempts at the D2D control information in a resource region other than the potential resource. ).

As per Claim 24 Kim-Gerber teaches the apparatus of claim 15, wherein the instructions are further executable to: determine remaining resources of the candidate set of  (Paragraph  0747-0750 For example, the SG may be used to notify of the fact that the contents of scheduling information related to D2D transmission have been changed. The meaning of the change includes a modification, deletion, and addition.  A change of resources that need to be used by the D2D Tx UE (and/or the D2D Rx UE) in a corresponding resource region, a change of resource regions substantially allocated by the SG, a change of resource region groups, or a change of some or all of SA contents. ).

As per Claim 25 Kim-Gerber teaches the non-transitory computer-readable medium of claim 19, wherein the instructions are further executable to: determine remaining resources of the candidate set of resources based at least in part on removing the first resource from the candidate set of resources(Paragraph 0329 , 0747-0750 When the UE is transited to a RRC_IDLE state or the eNB withdraws the resource allocation through the RRC signaling, the UE releases the transmission resource allocated last. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468